DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (“Wu”) (WO 2022014843), cited by Applicant.
Regarding claim 1, Wu discloses a display apparatus (100, fig. 1, para. 41) comprising:
a substrate (160, figs. 2A. 3A, para. 70);
a plurality of first pixels (e.g., 162R, fig. 2A, para. 57) on the substrate arranged along a first direction (diagonal direction) and a second direction (intersecting direction with the diagonal direction) intersecting with the first direction and configured to emit light of a first color (e.g., red), and
a plurality of second pixels (e.g., 161R, fig. 2A, para. 54) arranged on the substrate arranged along the first direction and the second direction and configured to emit light of the first color (e.g., red),
wherein each of the plurality of first pixels (162R) includes a plurality of first partial pixels (162R1-162R4, para. 57), and
the plurality of first pixels and the plurality of second pixels are alternately arranged in each of the first direction and the second direction (fig. 2A).
Regarding claim 2, Wu discloses a light emission area of each of the plurality of first partial pixels (162R1-162R4) is less than a light emission area of each of the plurality of second pixels (161R) in a plan view (fig. 2A).
Regarding claim 3, Wu discloses a sum of amounts of light of the first color emitted (red), in response to a signal corresponding to a first gray scale value being input to one first pixel among the plurality of first pixels (162R), by a plurality of first partial pixels (162R1-162R4) included in the one first pixel is equal to a sum of amounts of light of the first color emitted (red), in response to a signal corresponding to the first gray scale value being input to one second pixel (161R) among the plurality of second pixels, by the one second pixel (para. 158).
Regarding claim 4, Wu discloses a first gap of the plurality of first pixels (162R) in the first direction equal to a second gap of the plurality of second pixels (161R) in the first direction (fig. 2A).
Regarding claim 5, Wu discloses a third gap of the plurality of first pixels (162R) in the second direction are equal to a fourth gap of the plurality of second pixels (161R) in the second direction (fig. 2A).
Regarding claim 6, Wu discloses a plurality of first pixel circuits respectively configured to drive the plurality of first pixels (162R), wherein each of the plurality of first pixel circuits are configured to commonly drive a plurality of first partial pixels (162R1-162R4) included in a corresponding first pixel (162R) among the plurality of first pixels (para. 105).
Regarding claim 7, Wu discloses a plurality of second pixel circuits respectively configured to drive the plurality of second pixels (161R), 
Wherein, it would have been obvious to one of ordinary skill in the art to obtain each of the plurality of first pixel circuits and the plurality of second pixel circuits includes a driving transistor having a same channel characteristic, in order to simplify the pixel circuit and provide easily-manufactured display device.
Regarding claim 8, Wu discloses a plurality of third pixels (e.g., 162G) on the substrate arranged along the first direction and the second direction and configured to emit light of a second color (green); and 
a plurality of fourth pixels (e.g., 161G) on the substrate arranged along the first direction and the second direction and configured to emit light of the second color (green), 
wherein each of the plurality of third pixels (162G) includes a plurality of second partial pixels (162G1-162G4), and 
the plurality of third pixels (162G) and the plurality of fourth pixels (161G) are respectively arranged between two first pixels adjacent in a third direction among the plurality of first pixels and are alternately arranged in the third direction (fig. 2A, paras. 54 and 57).
Regarding claim 9, Wu discloses a first gap of the plurality of third pixels (162G) in the first direction is equal to a second gap of the plurality of fourth pixels (161G) in the first direction, and
a third gap of the plurality of third pixels (162G) in the second direction is equal to a fourth gap of the plurality of fourth pixels (161G) in the second direction (fig. 2A).
Regarding claim 10, Wu discloses a plurality of third pixel circuits respectively configured to drive the plurality of third pixels (162G); and
a plurality of fourth pixel circuits configured to drive the plurality of fourth pixels (161G),
wherein each of the plurality of third pixel circuits are configured to commonly drive a plurality of second partial pixels (162G1-162G4) included in a corresponding third pixel among the plurality of third pixels, and 
the plurality of fourth pixel circuits have a same circuit configuration as the plurality of third pixel circuits (para. 105).
Regarding claim 11, Wu discloses a plurality of fifth pixels (e.g., 162B) on the substrate arranged along the first direction and the second direction and configured to emit light of a third color (blue); and
a plurality of sixth pixels (e.g., 161B) on the substrate arranged along the first direction and the second direction and configured to emit light of the third color (blue), 
wherein each of the plurality of fifth pixels (162B) includes a plurality of third partial pixels (162B1-162B4), and 
the plurality of fifth pixels (162B) and the plurality of sixth pixels (161B) are respectively arranged between two first pixels adjacent in a fourth direction among the plurality of first pixels and are alternately arranged in the fourth direction (fig. 2A, paras. 54 and 57).
Regarding claims 12 and 20, Wu discloses the plurality of third pixels (162G) and the plurality of fifth pixels (162B) are alternately arranged along the first direction,
the plurality of fourth pixels (161G) and the plurality of sixth pixels (161B) are arranged along the first direction,
the plurality of third pixels (162G) and the plurality of sixth pixels (161B) are alternately arranged along the second direction, and
the plurality of fourth pixels (161G) and the plurality of fifth pixels (162B) are alternately arranged along the second direction (fig. 2A).
Regarding claims 13 and 19, Wu discloses a controller configured to receive an input of a signal for selecting an operation mode, driving the plurality of first pixels and the plurality of second pixels in response to the operation mode being a first mode (first type of setting), and driving the plurality of first pixels and deactivating the plurality of second pixels in response to the operation mode being a second mode (second type of setting) (paras. 141-142 and 144).
Regarding claims 14 and 22, Wu discloses a transmission layer (e.g., light transmission protective layer 160_8) on the plurality of first pixels and the plurality of second pixels (fig. 3A, para. 70); and
a light blocking layer (e.g., light blocking member 162BM) on the transmission layer (para. 70),
wherein the light blocking layer (162BM) includes a plurality of opening portions (162W1) respectively corresponding to the plurality of first partial pixels (162) (fig. 3B).
Regarding claims 15 and 23, Wu discloses the light blocking layer is at a first area in which the plurality of first pixels are arranged, and does not overlap a second area in which the plurality of second pixels are arranged (para. 223).
Regarding claim 16, Wu discloses the light blocking layer includes a plurality of light blocking patterns extending in the first direction, and
the plurality of light blocking patterns are spaced apart from each other in the second direction (figs. 3A, 4A).
Regarding claim 17, Wu discloses each of the light blocking patterns has a zigzag shape (para. 224).
Regarding claim 18, Wu discloses a display apparatus (100, fig. 1, para. 41) comprising:
a first pixel (e.g., 162R, fig. 2A, para. 57) configured to emit light of a first color (red) and including a plurality of first partial pixels (162R1-162R4, para. 57) that are commonly driven;
a second pixel (e.g., 161R, fig. 2A, para. 54) configured to emit light of the first color (red);
a third pixel (e.g., 162G) configured to emit light of a second color (green) and including a plurality of second partial pixels (e.g., 162G1-162G4) that are commonly driven;
a fourth pixel (e.g., 161G) configured to emit light of the second color (green);
a fifth pixel (e.g., 162B) configured to emit light of a third color (blue) and including a plurality of third partial pixels (e.g., 162B1-162B4) that are commonly driven; and 
a sixth pixel (161B) configured to emit light of the third color (blue) (fig. 2A).
Regarding claim 21, Wu discloses the third pixel is between the second pixel and the fifth pixel and is between the first pixel and the sixth pixel (fig. 2A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 10,861,905 B2) discloses a pixel arrangement structure includes a plurality of pixel rows. Two adjacent ones of the pixel rows are disposed to be misaligned with each other. Each of the pixel rows includes a plurality of pixels (fig. 1).
Han et al. (US 2019/0096962 A1) disclose a first pixel group column, the pixel groups in the odd-numbered rows (e.g., the first pixel group row, the third pixel group row) and the pixel groups in the even-numbered rows (e.g., the second pixel group row, the fourth pixel group row) are in a staggered arrangement (fig. 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693